             Case 5:18-cv-01331 Document 1 Filed 12/22/18 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

                                                  §
EDILBERTO ANTONIO GUEVARA,                        §
Individually and On Behalf of                     §
All Others Similarly Situated,                    §
                                                  §
      Plaintiff,                                  §
                                                  §
v.                                                §   CIVIL ACTION NO. 5:18-cv-1331
                                                  §
CENTRAL FIRE PROTECTION, INC.,                    §   FLSA - COLLECTIVE ACTION
                                                  §
      Defendant.                                  §

                          PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE COURT:

       Edilberto Antonio Guevara (“Named Plaintiff”) brings this suit, on behalf of himself and

all others similarly situated (“Class Members”), for unpaid wages against the above-named

Defendant under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq., as amended. He shows as

follows:

                                    I.      INTRODUCTION

1.     This is an action for unpaid wages brought under the Fair Labor Standards Act (hereinafter

“FLSA”), 29 U.S.C. § 201 et seq. The Named Plaintiff is a non-exempt worker who was employed

by Defendant Central Fire Protection, Inc. (hereinafter “Central Fire”) as a pipefitter; he installed

fire protection systems in and around Bexar County and Travis County, Texas. Central Fire failed

to pay the Named Plaintiff the required overtime pay for hours worked in excess of forty hours

during each workweek. Because there are Class Members who are similarly situated to the Named

Plaintiff with regard to work performed and Central Fire’s unlawful compensation policies, the




Original Complaint                                                                       Page 1 of 7
             Case 5:18-cv-01331 Document 1 Filed 12/22/18 Page 2 of 7



Named Plaintiff brings this action as a collective action pursuant to 29 U.S.C. § 216(b) and seeks

unpaid overtime compensation, liquidated damages, costs of court, and attorney’s fees.

                             II.    JURISDICTION AND VENUE

2.     The Named Plaintiff brings this case to recover unpaid overtime compensation under 29

U.S.C. § 201, et seq. As such, this Court has jurisdiction over his claims pursuant to the following:

               a.      28 U.S.C. § 1331 (Federal Question);

               b.      28 U.S.C. § 1337 (Interstate Commerce); and

               c.      29 U.S.C. § 216(b) (FLSA).

3.     Inasmuch as all or a substantial part of the acts or omissions giving rise to the Named

Plaintiff’s cause of action occurred in or around Bexar County, Texas, venue is proper in this

District and Division under 28 U.S.C. § 1391(b)(1) and (2).

                                     III.     THE PARTIES

4.     Named Plaintiff Edilberto Antonio Guevara is an individual who worked for Central Fire

in and around Bexar County and Travis County, Texas. He has consented to be a party in this

action and his consent form is attached hereto as “Exhibit A.”

5.     Defendant Central Fire Protection, Inc. is a Texas company whose principal place of

business is in Dallas, Texas and may be served with process by serving its registered agent, Linda

Shipman, at 11419 Mathis, Suite 204, Dallas, Texas 75234.

                              IV.     FACTUAL ALLEGATIONS

6.     Central Fire is a business specializing in sales, service, design, and installation of fire

protection systems for commercial and residential properties in multiple Texas cities, and

occasionally outside of the state of Texas.

7.     Central Fire’s principal office is located at 10550 Olympic Dr., Dallas, Texas 75220.




Original Complaint                                                                       Page 2 of 7
                Case 5:18-cv-01331 Document 1 Filed 12/22/18 Page 3 of 7



8.        From approximately December of 2016 to August of 2018, the Named Plaintiff worked as

a pipefitter for Central Fire, performing manual labor on fire protection systems on the premises

of properties owned and/or managed by Central Fire’s clients.

9.        Central Fire hired and employed the Named Plaintiff to perform fire protection installation

services and related activities in and around Bexar County.

10.       During several workweeks in 2018, Central Fire also required the Named Plaintiff to

perform fire protection services and related activities in and around Travis County.

11.       At all relevant times, Central Fire constituted an “enterprise” within the meaning of Section

3(r) of the FLSA, 29 U.S.C. § 203(r).

12.       At all relevant times, Central Fire has had two or more employees—including the Named

Plaintiff—handling, selling, or otherwise working on goods or materials that have been moved in

or produced for commerce by any person, including press tools manufactured outside of the state

of Texas.

13.       At all relevant times, Central Fire has had an annual gross volume of sales made or business

done of not less than $500,000, exclusive of excise taxes at the retail level which are separately

stated.

14.       At all times relevant to this action, Central Fire and its agents controlled and supervised

the work performed by the Named Plaintiff.

15.       At all times relevant to this action and as a matter of economic reality, Central Fire

employed the Named Plaintiff within the meaning of the FLSA, 29 U.S.C. §§ 203(d) and 203(g).

16.       At all material times, Central Fire acted, directly or indirectly, in the interest of an employer

with respect to the Named Plaintiff, had operational control over the business, and exercised

control daily over the Named Plaintiff’s work.




Original Complaint                                                                            Page 3 of 7
               Case 5:18-cv-01331 Document 1 Filed 12/22/18 Page 4 of 7



17.     In performing fire protection system installation and related services, Named Plaintiff

performed work that was an integral part of Central Fire’s business.

18.     Named Plaintiff worked full-time for Central Fire for almost two years.

19.     The Named Plaintiff was economically dependent on Central Fire throughout his

employment.

20.     Named Plaintiff wore a Central Fire uniform while performing his job duties.

21.     Central Fire maintained and generated payroll records for Named Plaintiff from its

principal office in Dallas.

22.     Central Fire possessed and exercised the authority to control the rules and policies

applicable to the Named Plaintiff’s work, including scheduling, timekeeping, payroll, and

disciplinary practices.

23.     The Named Plaintiff regularly worked more than forty hours in a workweek without

receiving overtime compensation for hours worked over forty.

24.     The Named Plaintiff frequently worked forty-eight or more hours per workweek while

employed by Central Fire.

25.     The Named Plaintiff was paid hourly, at a rate ranging from $17.00 to $19.00 per hour

throughout his employment.

26.     Central Fire gave the Named Plaintiff two paychecks weekly when his hours exceeded 40

in a workweek—one paycheck for his hours worked up to forty, and another paycheck for hours

above forty.

27.     The checks that Named Plaintiff received for his hours over forty in any workweek were

given a label—including, for example, “Field Supplies”— in order to obscure the fact that they

constituted compensation for overtime hours worked.




Original Complaint                                                                     Page 4 of 7
              Case 5:18-cv-01331 Document 1 Filed 12/22/18 Page 5 of 7



28.     Central Fire failed to pay the Named Plaintiff at a rate of one-and-a-half times his regular

hourly rate for all hours worked over forty. Instead, his hours over 40 were compensated at his

regular straight-time hourly rate of pay, with no half time premium paid.

29.     Central Fire has been investigated by the Wage and Hour Division of the U.S. Department

of Labor multiple times.

30.     Within the last decade, the Wage and Hour Division of the U.S. Department of Labor has

determined that Central Fire violated the FLSA with respect to the employment of more than 160

workers.

31.     At all times relevant to this action, Central Fire failed to maintain complete and accurate

records of the Named Plaintiff’s hours of work and compensation as required by the FLSA.

32.     At all times relevant to this action, Central Fire knowingly, willfully, or with reckless

disregard, carried out its illegal pattern or practice of failing to pay the required overtime

compensation due to the Named Plaintiff.

33.     All of the actions and omissions alleged in the paragraphs above were undertaken by

Central Fire either directly or through its agents.

                           V.      COLLECTIVE ACTION ALLEGATIONS

34.     The Named Plaintiff brings his FLSA claim as a collective action pursuant to 29 U.S.C. §

216(b) on behalf of himself and the Class Members.

35.     The Class Members performed the same or similar job duties as the Named Plaintiff in that

they were also employed by Central Fire to perform manual labor on fire protection systems on

the premises of properties owned and/or managed by Central Fire’s residential and commercial

clients. The Class Members were subject to the same unlawful pay practices in that:

        a.     they also regularly worked far in excess of 40 hours per week for Central Fire;




Original Complaint                                                                      Page 5 of 7
              Case 5:18-cv-01331 Document 1 Filed 12/22/18 Page 6 of 7



       b.      they also received two paychecks per week during workweeks in which their hours

exceeded 40—one for hours up to forty, and another for hours above forty;

       c.      they also did not receive overtime premium pay from Central Fire when they

worked over forty hours in a given workweek, but rather were merely compensated for overtime

hours at their regular hourly rates of pay; and

       d.      Central Fire failed to maintain complete and accurate records of their hours of work

and compensation as required by the FLSA.


   36. Central Fire knowingly, willfully, or with reckless disregard carried out, and continues to

carry out, its illegal pattern or practice of failing to pay overtime compensation to the Class

Members.

   37. Pending any modifications necessitated by discovery, Named Plaintiff preliminarily

defines the class as follows:

       All individuals who—at any time beginning three years before the date this
       lawsuit was filed—were compensated on an hourly-rate basis by Central Fire
       Protection, Inc. for performing manual labor on fire protection systems on the
       premises of properties owned and/or managed by Central Fire’s residential and
       commercial clients.


                                  VI.     CLAIM FOR RELIEF

                        FAIR LABOR STANDARDS ACT – OVERTIME

38.    The Named Plaintiff incorporates and realleges each of the foregoing paragraphs of this

Complaint as if fully set forth herein. The above-described actions of Central Fire violated the

Named Plaintiff’s and Class Members’ rights to overtime pay under the FLSA, for which they are

entitled to relief pursuant to 29 U.S.C. § 216(b).

                                 VII.    PRAYER FOR RELIEF

WHEREFORE, Named Plaintiff prays that this Court:


Original Complaint                                                                     Page 6 of 7
             Case 5:18-cv-01331 Document 1 Filed 12/22/18 Page 7 of 7



       a.      Certify the FLSA claims against Central Fire to proceed as a collective action

under 29 U.S.C. § 216(b), and authorize the appropriate notice of this suit, and the opportunity to

opt into it, to be provided to all Class Members;

       b.      Declare Central Fire in violation of the FLSA;

       c.      Award damages to the Named Plaintiff and Class Members for their unpaid

overtime pay, and an equal amount of liquidated damages pursuant to 29 U.S.C. § 216(b);

       d.      Award the Named Plaintiff and Class Members the costs of this action;

       e.      Award the Named Plaintiff and Class Members reasonable attorney’s fees;

       f.      Award the Named Plaintiff and Class Members Post-Judgment interest; and

       g.      Grant such other relief as this Court deems just and proper.


Dated this 22nd day of December, 2018.
                                                     Respectfully submitted,

                                                     EQUAL JUSTICE CENTER

                                                     By: /s/ Colleen Mulholland
                                                     Colleen Mulholland
                                                     Texas State Bar No. 24091765
                                                     8301 Broadway Street, Ste. 309
                                                     San Antonio, Texas 78209
                                                     Tel (210) 308-6222, ext. 101
                                                     Fax (210) 308-6223
                                                     cmulholland@equaljusticecenter.org

                                                     Anna Bocchini
                                                     Texas State Bar No. 24057410
                                                     510 S. Congress Ave., Ste. 206
                                                     Austin, Texas 78704
                                                     Tel (512) 474-0007, ext. 105
                                                     Fax (512) 474-0008
                                                     abocchini@equaljusticecenter.org

                                                     COUNSEL FOR PLAINTIFF




Original Complaint                                                                     Page 7 of 7
